     Sarah Shapero (Bar No. 281748)
 1   SHAPERO LAW FIRM
 2   One Market, Spear Tower, 36th Floor
     San Francisco, California 94105
 3   Telephone: (415) 293-7995
     Facsimile: (415) 358-4116
 4
     Attorney for Plaintiff,
 5   MARY GRACE PURGANAN
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      MARY GRACE PURGANAN, on behalf of                   Case No.: 4:18-cv-03102-HSG
11
      herself and as trustee of the Purganan Trust;
12                                                        PLAINTIFF’S MOTION TO APPEAR
                     Plaintiff,                           TELEPHONICALLY; [PROPOSED]
13                                                        ORDER
             v.                                           Date: June 6, 2019
14
                                                          Time: 2:00 pm
      WELLS FARGO BANK, N.A., a business                  Ctrm: 2, 4th Floor
15
      entity; and DOES 1-50, inclusive
16                                                        Complaint Filed: April 23, 2018
                   Defendant
17

18

19

20
21

22

23

24

25

26

27

28
                                                      1
                                  PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
 1          TO THE CLERK OF THE COURT AND THE HONORABLE HAYWOOD S.

 2   GILLIAM, JR.:

 3          Counsel for Plaintiff MARY GRACE PURGANAN (“Plaintiff”) hereby respectfully requests

 4   permission to appear telephonically at the Case Management Conference and Motion to Dismiss

 5   hearing is currently scheduled before this Court for June 6, 2019 at 2:00 p.m.

 6          The Grounds for this request are as follows:

 7          1.      Counsel for Plaintiff is located in San Francisco, California; and

 8          2.      An appearance by telephone will save considerable legal fees and costs.

 9

10   DATED: May 30, 2019                          Respectfully submitted,
11
                                                  SHAPERO LAW FIRM
12

13                                                /s/ Sarah Shapero
                                                  Sarah Shapero, Esq.
14                                                Attorney for Plaintiff
                                                  MARY GRACE PURGANAN
15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                       2
                                  PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
 1

 2
                                         [PROPOSED] ORDER
 3
            The Court, having read and considered Plaintiff’s Request to Appear by telephone at the
 4
     Case Management Conference and Motion to Dismiss hearing currently scheduled before this
 5
     Court for June 6, 2019 at 2:00 p.m, and good cause appearing, finds:
 6
            Plaintiff’s Request for a Telephonic Appearance is GRANTED
                                                               DENIED.
 7
     ACCORDINGLY, IT IS ORDERED:
 8
        1. Plaintiff’s counsel may appear by telephone at the Case Management Conference and
 9
            Motion to Dismiss hearing and shall contact CourtCall to make arrangements.
10                                                                       ISTRIC
                                                                  T ES D         TC
11                                                               A
                                                                T ________________________
     Dated: 5/31/2019




                                                                                                      O
                                                           S




                                                                                                       U
                                                          ED
12                                                                  Hon. Haywood S. Gilliam, Jr.




                                                                                                        RT
                                                      UNIT          U.S. District Court Judge
                                                                                         D
13                                                                        DENIE




                                                                                                             R NIA
14
                                                                                                     m Jr.
                                                                                         S. Gillia
                                                      NO



15                                                                                 ood
                                                                        g e H ay w




                                                                                                             FO
                                                                Jud
                                                          RT




16




                                                                                                        LI
                                                               ER
                                                           H




                                                                                                      A
                                                                    N                                   C
17                                                                                    F
                                                                        D IS T IC T O
18                                                                            R

19

20
21

22

23

24

25

26

27

28
                                                      3
                                  PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY
